Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-28 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 24 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 24 positively claim “a quantity of hair” that according to the spec is human hair.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first fabric spaced apart from the elastic and the second fabric spaced apart from the core is not described in the specification. The specification details on Page 7, Paragraph 2 that the fabric encases the elastic but not that there is a space between.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it positively claims the human hair as part of the hair accessory assembly.  The hair is not part of the hair accessory. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 14, 16, 20, 22-23, and 24-27 are rejected under 35 U.S.C. 103 is unpatentable by Van Der Veur (US 20160213119) in view of Cave (6799581)
Regarding Claim 1, Van Der Veur in the same field of endeavor discloses a hair accessory 300 (for curling hair; abstract) comprising: a stretchable loop 101 and an arc 303 having a first end 305 and a second end 306, wherein the first end of the arc and the second end of the arc are affixed to the stretchable elastic via 308 and 309, wherein the elastic is encased by a first fabric (Paragraph [0020]); wherein the arc comprises a core encased by a second fabric (paragraph [0033] discloses that the forming material may be made of any material that is capable of retaining and dissipating heat); wherein a first free end of the second fabric encasing the core is connected to the first fabric by a first stitching (Paragraph [0033] discloses the connecting mechanism may comprise a thread seam), and wherein a second free end of the second fabric is connected to the first fabric by a second stitching (Paragraph [0033] discloses the connecting mechanism may comprise a thread seam). 
Van Der Veur does not disclose the loop is formed entirely of a stretchable elastic. 
Cave, in the same field of endeavor discloses a scrunchie 10 which is fabric encasing a stretchable elastic 16 (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van Der Veur’s stretchable loop with Cave’s stretchable elastic in order to stretch to accommodate to the shape and size of the user’s head and remain tight to the head when holding hair wrapped around the device.
Regarding Claim 24, Van Der Veur discloses a hair accessory 300 (for curling hair; abstract) comprising: a stretchable loop 101 and an arc 303 having a first end 305 and a second end 306, wherein the first end of the arc and the second end of the arc are affixed to the stretchable elastic via 308 and 309, wherein the elastic is encased by a first fabric (Paragraph [0020]); wherein the arc comprises a core encased by a second fabric (paragraph [0033] discloses that the forming material may be made of any material that is capable of retaining and dissipating heat); wherein a first free end of the second fabric encasing the core is connected to the first fabric and wherein a second free end of the second fabric is connected to the first fabric (Paragraph [0033] discloses the connecting mechanism may comprise a thread seam); and a quantity of the hair, the quantity of hair wrapped repeatedly around the arc and not around the stretchable loop (see Figure 6b; Paragraph [0045] discloses wrapping the hair around the arc). The Office takes official notice that the user may skip step 601 and only wrap the hair around 602.
Regarding Claim 2, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses the arc is perpendicular to the stretchable loop (Figure 3).
Regarding Claim 5, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses the first fabric and the second fabric are selected from the group consisting of silk (Paragraph [0024]).
Regarding Claim 7, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses the first fabric and the second fabric are the same fabric (Paragraph [0033] discloses the second flexible tube may be composed of an of the materials previous listed, meaning they can be the same fabric).
Regarding Claim 14, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses a hair accessory kit (Figure 3) wherein the arc is perpendicular to the stretchable loop (See Figure 3); instructions on how to use the at least one hair accessory (instructions are the published patent disclosing Figures 6a and 6b). The Office takes Official Notice and informs the applicant that it is well known in the art for commercial kits to include instructions on how to properly use the accessory from the kit.
Regarding Claim 16, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses where the fabric is silk (paragraph [0024]).
Regarding Claim 20, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses at least one hair styling product (Paragraph [0037]).	Regarding Claims 22 and 26, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur does not disclose the first fabric is spaced apart from the elastic.
Cave discloses the first fabric 12 is spaced apart from the elastic 16 (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van Der Veur’s stretchable loop with Cave’s stretchable elastic spaced apart from the fabric in order to stretch to accommodate to the shape and size of the user’s head and remain tight to the head when holding hair wrapped around the device.
Regarding Claims 23 and 27, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses the second fabric (covering 303) has a core (Paragraph [0033]). Van Der Veur does not disclose the second fabric is spaced apart from the core. 
Cave discloses the first fabric 12 is spaced apart from the elastic 16 (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van Der Veur’s stretchable loop with Cave’s stretchable elastic spaced apart from the fabric in order to stretch to accommodate to the shape and size of the user’s head and remain tight to the head when holding hair wrapped around the device.
Regarding Claim 25, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur discloses a first stitching joining the first free end of the second to the first fabric (Paragraph [0033] discloses the connecting mechanism may comprise a thread seam), and a second stitching joining the second free end of the second fabric to the first fabric (Paragraph [0033] discloses the connecting mechanism may comprise a thread seam).
Van Der Veur does not disclose the loop is formed entirely of a stretchable elastic. Cave, in the same field of endeavor discloses a scrunchie 10 which is fabric encasing a stretchable elastic 16 (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van Der Veur’s stretchable loop with Cave’s stretchable elastic in order to stretch to accommodate to the shape and size of the user’s head and remain tight to the head when holding hair wrapped around the device.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Veur in view of Cave further in view of Natvig (US 6260555)
Regarding Claim 17, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur  discloses different arc that vary in diameter (Paragraph [0033]). Van der Veur does not disclose a first hair accessory of the two hair accessories of a first size and a second hair accessory of the two hair accessories of a second size.
Natvig, in the same field of endeavor, discloses a first hair accessory 20 of the two hair accessories (Figure 2) and a second hair accessory 30 of the two hair accessories (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van Der Veur’s hair accessory with Natvig’s multiple accessories in order to include multiple accessories of the various embodiments in a kit since this would logically allow a person to style their hair differently or only secure half their hair in the device if so desired with one and all of their hair in the device with the other, a known desirable feature of styling hair.
Regarding Claim 18, Van Der Veur/Cave/Natvig as modified disclose the device substantially as claimed. Van Der Veur discloses the first hair accessory is for use on hair of a first length and the second hair accessory is for use on hair of a second length.
Regarding Claim 19, Van Der Veur/Cave/Natvig as modified disclose the device substantially as claimed. Van Der Veur discloses the first hair accessory is for maintaining straight hair and the second hair accessory is for curling hair (Paragraph [0019]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Veur in view of Cave further in view of Fox (US 4648414).
Regarding Claim 6, Van Der Veur/Cave as modified disclose the device substantially as claimed. Van Der Veur does not disclose the arc further comprises a wire.
Fox, in the same field of endeavor, discloses the arc further comprises a wire 14. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Van Der Veur/Cave’s hair accessory with an arc with Fox’s wire in order to have a bendable article that is adapted to a variety of purposes including hair curling (abstract), which is the purpose of Van Der Veur.
The proposed modification would be to make Van Der Veur’s arc 303 with the forming material composed of foam with the wire of Fox in order to hold the shape necessary to curl hair.

Allowable Subject Matter
Claims 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments that Van Der Veur does not disclose that the connection between the fabric casings are stitched together as Claimed in Claim 1. Van Der Veur in Paragraph [0033] discloses the connecting mechanism may comprise a thread seam meaning that the connection is sewn together. In addition, the applicant claims in Claim 24 that the hair is wrapped around the arc only. In Figure 6band Paragraph [0045] Van der Veur discloses wrapping the hair around the arc. The Office takes official notice that the user may skip step 601 and only wrap the hair around 602.
In regards to applicant’s arguments regarding Claims 21-23, Van Der Veur as modified by Cave discloses the first fabric 12 is spaced apart from the elastic 16 (Figure 3), therefore there is a space to allow the elastic and forming material enclosed by the fabric to be able to stretch to a desired size without being limited in diameter by the fabric. 
Regarding Claim 6, Van Der Veur/Cave as modified disclose the device substantially as claimed, further Fox discloses a wire.
In this instant case, Van Der Veur as modified by Cave discloses a hair curling device composed of a stretchable elastic loop. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772